Title: General Orders, 12 June 1782
From: Washington, George
To: 


                  
                      Wednesday June 12. 1782
                     Parole
                     C. Signs
                  
                  The Board of Officers assembled persuant to the orders of the
                     12th of May last to examine into and report on the principles of the late
                     Arrangemt of the subalterns of the Connecticut Line, have made the following
                     Report, which the Commander in Chief approves of—He therefore directs that the
                     officers who constituted that board proceed as soon as conveniently may be to a
                     final determination of the relative rank of their subalterns of the Connecticut
                     Line agreeably to the principles laid down in their late report—to facilitate
                     this business it is ordered that a return wherein the dates of the several
                     Commissions by which the subalterns of that line have served shall be specified
                     in the proper hand writing of each individual and which the Commanding Officer
                     of the Line shall certify to be correct, be without delay made to Major General
                     Lord Stirling—The Adjutant General will furnish the form of the return.
                  The board of Officers appointed to examine into the principles of
                     the late Arrangement of the subalterns in the Connecticut Line do report it as
                     their Opinion that the principles followed by the board of Field Officers in
                     forming that Arrangement are widely different from those pointed out as the
                     basis of such settlement by the board of General Officers convened near Dobb’s
                     ferry in August last, and which they apprehend the said field Officers mistook
                     the meaning of; as they have disregarded the distinction between first and
                     second Lieutenants, intended to have been kept up by the Arrangement of June
                     1778 and which the General Officers were of Opinion should not be departed
                     from this Board are therefore of Opinion that the said late Arrangement ought
                     not to be conclusive but that it ought to be revised and made consonant to the
                     principles laid down by the General Officers in August last, by which this
                     Board do not conceive it was intended that the rank of Second Lieutenants
                     continued by Brevet should Operate after promotion to a Lieutenancy: except in
                     cases where a second Lieutenant and Ensign have been promoted on the same day.
                  Altho the third Brigade of Massachusetts which was yesterday
                     reviewed did not in all respects make so good an Appearance under Arms as the
                     other Brigades have done yet the Commander in Chief is disposed to give every
                     favorable allowance on account of the circumstances—He does not impute it as a
                     fault to the third regiment that the men are not supplied with Hatts without
                     which it is impossible for a regiment to make a truly Military figure—he
                     attributes want of exactness in performing some of the Manoevres of the Brigade
                     to the badness of thier position in the mountains which has prevented thier
                     exercising except in detail—he remarks however with pleasure that the Platoon
                     and Batallion firings were performed with more regularity than in the other
                     regiments, and he flatters himself he shall have Occasion at a future review to
                     give the testimony of applause to which the unceasing efforts of both Officers
                     and men shall justly entitle them.
                  The honorable the Congress have been pleased to promote Brigadier
                     General Knox of Artillery to the rank of Major General in the Army, to take
                     rank from the fifteenth of November last.
                  Captain Lillie of the third regiment of Artillery is appointed
                     Aid de Camp to Major General Knox—Captain Shaw his former Aid de Camp is
                     continued as such, they are to be Obeyed accordingly—Lieutenant Hunt by mistake appointed to the 9th will join and do
                     duty in the 4th Massachusetts regiment.
               